In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-09-00201-CR
                                                ______________________________
 
 
                            DANIEL DONGRELE LINDLEY,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                         On Appeal from the 8th Judicial District Court
                                                           Hopkins County, Texas
                                                          Trial Court
No. 0819780
 
                                                        
                                          
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                        Memorandum Opinion by Chief Justice Morriss




                                                      MEMORANDUM OPINION
 
            Daniel
Dongrele Lindley has appealed the trial court’s judgment adjudicating him
guilty of attempted capital murder and sentencing him to forty-five years’
incarceration.  We overrule Lindley’s
points of error and affirm the trial court’s judgment and sentence for the
reasons set forth in our opinion issued this date in Lindley’s companion case, Lindley v. State, cause number 06-09-00200-CR.  Please see our opinion in that case for a
detailed examination of the issues and law governing these cases.[1]  
             
 
                                                                        Josh
R. Morriss, III
                                                                        Chief
Justice
 
Date Submitted:          November
30, 2010
Date Decided:             December
17, 2010
 
Do Not Publish           
 
 
 
 
 




[1]Lindley
has addressed both trial court causes in a single brief, and the issues and
facts in the two cases are the same.